FUELER, Circuit Justice
(after stating the facts as above). The. title in controversy in the two courts is the same; all the facts involved in the two litigations are identical; the purpose aimed atjs the same in each; the parties to this suit are parties to the action in the state court; the relief sought in each is a final adjudication as to the ownership of disputed lands, with a writ of possession in the one case and an injunction against interference in the other.
The case falls within the rule .that in matters of concurrent jurisdiction the court to which the jurisdiction first attaches holds the case, to the exclusion of the other, until the final determination of the matters in dispute. That rule is not limited in its application to cases where property has actually been seized under judicial process before the institution of a second suit, but is applicable to actions dealing actually or potentially with specific property, and it does not rest simply on comity, but on necessity. As Mr. Justice Matthews observed in Covell v. Heymen, 111 U. S. 182, 4 Sup. Ct. 358, 28 L. Ed. 390:
“The forbearance which courts of co-ordinate jurisdiction, administered under a single system, exercise towards each other, whereby conflicts are avoided, by avoiding interference with the process of each other, is a principle of comity, with, perhaps, no higher sanction than the utility which comes from concord; but between state courts and those of the United States it is something more. It is a principle of right and of law, and therefore of necessity. It leaves nothing to discretion or mere convenience.”
So in Peck v. Jenness, 7 How. 612, 12 L. Ed. 841, Mr. Justice Grier said:
“It is a doctrine of law too long established to require a citation of authorities, that, where a court has jurisdiction, it has a right to decide every question which occurs in the cause, and, whether its decision be correct or otherwise, its judgment, till reversed, is regarded as binding in every other court; and that, where the jurisdiction of a court, and the right of a plaintiff to prosecute his suit in it, have once attached, that right cannot be arrested or taken away by proceedings in another court. These rules have their foundation, not merely in comity, but on necessity. For, if one may enjoin, the other may retort by injunction, and thus the parties be without remedy; being liable to a process for contempt in one, if they dare to proceed in the other. * * * The fact, therefore, that an injunction issues only to the parties before the court, and not to the court, is no evasion of the difficulties that are the necessary result of an attempt to exercise that power over a party who is a litigant in another and independent forum.”
In McAlpine v. Tourtelotte (C. C.) 24 Fed. 69, 71, where a bill to quiet title was filed in the Circuit Court, and it appeared that defendants had previously brought ejectments in the state courts to determine title to the same property as between them and complainant, it was held that the bill could not be maintained, and Mr. Justice Miller said:
“The first thing that presents itself is that no such suit, whether well founded or ill founded, can be maintained against the parties to the action in ejectment pending yet in the state court. The act of Congress has decided that no injunction — and no relief could be had here without an injunction, and that is what is prayed — that no injunction could be issued to the state courts to a party to prevent his proceeding in a state court, except in such cases where that relief is authorized by the act concerning bankrupts. * * * But the old rule remains that except in that class of actions the federal courts will not interfere by injunction in the suits pending in the state courts.”
*711And see Harkrader v. Wadley, 172 U. S. 148, 164, 19 Sup. Ct. 119, 43 L. Ed. 399; Prout v. Starr, 188 U. S. 537, 544, 23 Sup. Ct. 398, 47 L. Ed. 584; Farmers’ Loan & Trust Co. v. Lake Shore Railroad Co., 177 U. S. 51, 61, 20 Sup. Ct. 561, 44 L. Ed. 667; Watson v. Jones, 13 Wall. 679, 20 L. Ed. 666; Central National Bank v. Stevens, 169 U. S. 432, 18 Sup. Ct. 403, 42 L. Ed. 807; Orton v. Smith, 18 How. 263, 15 L. Ed. 393; Peck v. Jenness, 7 How. 612, 12 L. Ed. 841; Metcalf v. Barker, 187 U. S. 165, 23 Sup. Ct. 67, 47 L. Ed. 122; Pickens v. Roy, 187 U. S. 177, 23 Sup. Ct. 78, 47 L. Ed. 128, affirming the decree of the Circuit Court of Appeals for the Fourth Circuit, Pickens v. Dent, 106 Fed. 653, 657, 45 C. C. A. 522, 525.
In the latter case, Goff, Circuit Judge, delivering the opinion for this court, said:
•‘The course to be pursued bus been well defined in cases in which there is a conflict as to jurisdiction between the state and the federal courls. Briefly stated, the rule is this: Considering the peculiar character of our government, and keeping in view the forbearance which courts of co-ordinate jurisdiction exorcise towards each other, it follows that the court which first obtains rightful jurisdiction over the subject-matter of a controversy must by all other courts be permitted to proceed therein to final judgment. The federal courts will not interfere with the administration of affairs lawfully in the custody and jurisdiction of a state court, nor will they permii the courts of the states to interfere concerning litigation rightfully submitted to the decision of the courts of the United States.”
In the present case there is a specific property in controversy, the title to which and the possession of which are involved. A principal object of the action in the state court was the possession of the land in dispute. If the federal court could, after commencement of the action in the state court, take control of the controversy and decide that plaintiffs in the state court had no title, it would be impossible thereafter for the state court to proceed with the action before it, and, if it so found, adjudge title in the plaintiffs and recovery of possession. ITence the decree in the Circuit Court was an injunction in terms and effect on appellants from proceeding with their litigation before the state court, and consequently a prohibition on the state court to adjudge the title to be in plaintiffs in the suit pending therein, or to take possession of that property for plaintiffs. The. institution of the action in the state court looking to the taking of possession of the specific property in litigation was in effect the assertion of the right of control over that property. The action in the state court required the control and dominion of the property involved, or it was ineffective for all purposes. Obviously the object of the action in the United States court was the transfer to that court of the very matters that stood for judgment in the state court, to wit, the title to the lauds in dispute and the right to its possession.
In Prout v. Starr, 188 U. S. 544, 23 Sup. Ct. 401, 47 L. Ed. 584, the Supreme Court said:
'“The objec-t of the supplemental bill was to restrain the present appellant, as successor to Smyth, from attempting to transfer the very matters that stood for judgment in the federal court to the stale court, by filing a bill in the latter. Such a course might bring about a conflict between those courts, and create the confusion so often deprecated by this court. Peck v. *712Jenness, 7 How. 612, 625, 12 L. Ed. 841, 846; Chittenden v. Brewster, 2 Wall. 191, 17 L. Ed. 839; Orton v. Smith, 18 How. 263, 15 L. Ed. 393.
“The jurisdiction of the Circuit Court could not be defeated or impaired by the institution by one of the parties of subsequent proceedings, whether civil or criminal, involving the same legal questions, in the state court. Harkrader v. Wadley, 172 U. S. 148, 166, 19 Sup. Ct. 119, 126, 43 L. Ed. 399.”
Our'conclusion is that the Circuit Court erred in maintaining jurisdiction of this suit, and that its decree must be reversed, and the cause remanded with a direction to dismiss the bill.
It is so ordered.